Citation Nr: 0827306	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 
2005, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 19, 
2005, for the grant of service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2008, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

The issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss is addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
bilateral hearing loss was not received prior to May 19, 
2005.

2.  A claim of entitlement to service connection for tinnitus 
was not received prior to May 19, 2005.




CONCLUSIONS OF LAW

1.  The criteria for establishment of an effective date prior 
to May 19, 2005, for the grant of service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 5101(a), 
5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) 
(2007).

2.  The criteria for establishment of an effective date prior 
to May 19, 2005, for the grant of service connection for 
tinnitus are not met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking earlier effective dates for the grant 
of service connection for hearing loss and tinnitus.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2007).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Service connection becomes effective the day after separation 
from service or date entitlement arose, if the claim is 
received within one year of separation from service, 
otherwise the general rule applies.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Analysis

The veteran contends that the effective date for the grant of 
service connection for hearing loss and tinnitus should be 
February 17, 1970, the day following his separation from 
service.  He maintains that his hearing loss began in service 
and is shown on his separation examination report.  However, 
the veteran does not dispute that he first filed his service 
connection claim on May 19, 2005.  He is not, therefore, 
entitled to an effective date for the grant of service 
connection for hearing loss or tinnitus of the day following 
his separation from service.  38 U.S.C.A. § 5110(b); 38 
C.F.R. § 3.400(b)(2).

In sum, the veteran did not submit any document that can be 
construed as a claim for service connection for hearing loss 
or tinnitus prior to May 19, 2005.  Because that claim was 
submitted after his entitlement arose, the effective date is 
determined by the date of the claim.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The veteran suggested at his hearing that he was told by 
military personnel at the time of his discharge that if he 
hadn't received any wounds or similar injuries, he should 
"sign the paper" and leave.  However, advice given by a 
government employee, even if erroneous, cannot be used to 
estop the government from denying benefits.  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); see also Harvey v. Brown, 6 
Vet. App. 416, 424 (1994).

The Board concludes, therefore, that entitlement to an 
effective date prior to May 19, 2005, for the grant of 
service connection for bilateral hearing loss and tinnitus is 
not warranted as a matter of law.  Shields v. Brown, 8 Vet. 
App. 346, 349 (1995) [an earlier effective date cannot be 
granted in the absence of statutory authority, which requires 
the filing of a claim].  See also Sabonis, 6 Vet. App. at 
430.

The Board additionally notes that it does not doubt the 
veteran's sincerity in pursuing his claims.  As explained 
above, service connection is granted based on the filing of a 
claim, not on whether a disability may in fact have existed 
at some earlier point in time.  In this case, the veteran's 
claim was filed on May 19, 2005; the effective date of May 
19, 2005, was correctly assigned.  


ORDER

Entitlement to an effective date earlier than May 19, 2005, 
for the grant of service connection for bilateral hearing 
loss is denied.  

Entitlement to an effective date earlier than May 19, 2005, 
for the grant of service connection for tinnitus is denied.  


REMAND

At the May 2008 hearing, the veteran indicated that his 
service-connected hearing loss had worsened significantly 
since the last VA examination.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his hearing loss during the period of this 
claim, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination to determine the current 
degree of severity of his service-
connected hearing loss.  The claims folder 
must be made available to and reviewed by 
the examiner.  All indicated studies, 
including speech recognition testing using 
the Maryland CNC procedure should be 
performed.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


